IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                 §
OF THE BAR OF THE SUPREME                 § No. 467, 2015
COURT OF THE STATE OF                     §
DELAWARE:                                 §
                                          §
      KENNETH J. YOUNG,                   §
          Petitioner.                     §

                             Submitted: August 27, 2015
                              Decided: August 31, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                        ORDER

      This 31st day of August 2015, upon receipt of sufficient evidence

demonstrating that Kenneth J. Young, Esquire (“the Petitioner”) is suffering

from physical or mental health problems that adversely affect his ability to

practice law, and without opposition from the Office of Disciplinary Counsel

(“the ODC”), it is HEREBY ORDERED that:

      (1)       The Petitioner, for good cause shown, is hereby immediately

transferred to disability inactive status under Rule 19 of the Delaware

Lawyers’ Rules of Disciplinary Procedure.

      (2)       The Petitioner shall not practice law in this State or in any other

jurisdiction.

      (3)       The Petitioner represents to the Court that John Garey, Esquire

and Constantine Malmberg, Esquire, both members in good standing of the
Delaware Bar, have assumed responsibility for all of the Petitioner’s client

matters. Thus, no receiver need be appointed.

      (4)   Any disciplinary proceedings currently under investigation by

the ODC are deferred pending further order of this Court.

      (5)   This Order shall be made public.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                     2